Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00119-CV
                           ———————————
                    CHARLES MANDEVILLE, Appellant
                                        V.
                    DEBORAH MANDEVILLE, Appellee


                   On Appeal from the 387th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 14-DCV-211809


                         MEMORANDUM OPINION

      Charles Mandeville appeals a final decree of divorce on the grounds that the

trial court erred by (1) excluding a marital property agreement from evidence

presented to the jury and (2) ordering that Charles’s possession of the children be

supervised. We affirm.
                                   Background

      Charles and Deborah Mandeville married in New Mexico in June 2000.

During their marriage, the Mandevilles had five children together—three sons and

two daughters. On January 7, 2014, Deborah Mandeville filed an original petition

for divorce in Fort Bend County. Deborah later amended her petition to request

that Charles be supervised during periods of possession of all the children and that

Deborah be awarded possession at all other times.

      Charles retained counsel and filed a counter-petition for divorce, including a

demand for a jury trial.     The counter-petition referenced a marital property

agreement purportedly defining the parties’ respective rights to property, both

community and separate, and asked that the court divide the marital estate

according to the terms of the agreement.

      At the time of the divorce proceedings, Deborah and the children were living

in Fort Bend County, Texas, and Charles lived and worked over one hundred miles

away in Guymon, Oklahoma. By the time of the pretrial hearing, Charles no

longer had counsel and instead represented himself pro se in the divorce

proceedings.

Motion in Limine

      The Mandevilles each signed a “Community Property Declaration and

Agreement” on June 25, 2001, roughly one year into their marriage. Deborah filed



                                           2
a pretrial motion in limine including a request that Charles not mention or refer to a

specific item, bank account, or retirement account as being his separate property

unless and until he obtained a ruling on its admissibility outside the presence of the

jury.    In support, the motion referenced Charles’s failure to respond to an

interrogatory request seeking identification of purportedly separate property. To

the extent that reference to the agreement might be used to support a claim to

separate property, the motion in limine sought to require that Charles first bring the

matter to the trial court’s attention outside the presence of the jury. During a

pretrial hearing on October 17, 2014, the trial court considered and granted

Deborah’s motion in limine over Charles’s objections.

Jury Trial

        Deborah testified on both the first and second day of trial. She characterized

her life and marriage with Charles as “very unstable” since the birth of their first

child. The Mandevilles moved frequently, starting their marriage in New Mexico,

then moving to Portland, and returning to New Mexico six days after the birth of

their first child.     After several work-related moves in New Mexico, the

Mandevilles moved to Bloomington, Illinois. Each move was apparently driven by

Charles’s work preferences.

        Deborah testified that, after Charles accepted a job in Oklahoma, he left their

family home in Illinois, taking all of his personal possessions with him. After



                                           3
several weeks living separately, the Mandevilles sold their Illinois home and split

the proceeds. Deborah and the children then set out to move to Sugar Land, Texas.

         Throughout their marriage, Deborah acted as the children’s primary care-

giver.    In Sugar Land, Deborah continued to care for the Mandevilles’ five

children, while working part-time in an accounting business and substitute

teaching.

         Upon arriving in Sugar Land, Deborah had some difficulty enrolling the

children in school as they did not yet have birth certificates or social security

numbers. Deborah testified that the children had neither because Charles was

against both. Though Charles never did consent, Deborah was able to get the

children both birth certificates and social security numbers so that the children

could be enrolled in public school and participate in extracurricular activities.

         Deborah explained that all of the Mandevilles’ school-aged children are

doing well in school in Sugar Land. Since coming to Texas, all but the youngest

have been involved in extracurricular sporting activities, including basketball,

soccer, football, and swimming. The eldest also participates in a fitness and

positive outlook clinic. Though the four eldest are each involved in swimming in

Sugar Land, Deborah testified that Charles opposes swimming, believing pools are

filthy. Deborah continued to testify that Charles generally opposes organized




                                           4
activities and that he would not continue to allow the children to participate in

organized sports if they primarily resided with him in Oklahoma.

      Deborah further explained that their eldest son had been in counseling for

the past year and a half. Deborah decided that he should begin counseling after she

observed that he was having difficulty adjusting to living apart from his father.

Deborah testified that, though her eldest is generally outgoing, inventive, and

energetic, after spending a summer with his father in Oklahoma, he was apathetic

and withdrawn, with a “pretty depressed outlook on life” upon his return to Texas.

After counseling, however, he did return to being excited about school, looking

forward to participating in activities, and expressing a positive outlook on the

future.

      Deborah testified that the other children were also negatively affected by

their summer with Charles in Oklahoma. She explained that they returned from

Oklahoma with a general nervousness and paranoia. By way of example, Deborah

explained that the children worried that she might be killed or raped while taking

the trash outside after dark. The two girls were so worried about “bad guys” that

they would no longer sleep in their own room. In Deborah’s opinion, “every time

the kids return [from visiting their father], it’s a longer period of trying to

reacclimate them to just normal views on life and not being fearful.”             She

continued, “when they go [to visit their father] . . . it’s just super concentrated on



                                          5
them; and . . . I’m just concerned because his paranoia is something that has a

tendency to filter down.”

      Deborah testified that while they were cohabitating, Charles commonly

expressed paranoia. For example, he expressed concerns over going to the grocery

store or stopping at a gas station after dark. She continued to explain that his

paranoia extended to fears of “the house being robbed, making sure the garage

door was down, making sure bars were put up under the doorknobs for the front

and back door before we went to bed” and concern that she would be attacked if

any neighbors knew he was out of town. When the children would visit friends,

Deborah testified that Charles would always have a discussion with them warning

them not to be alone with someone’s father. According to Deborah, such fears

were a “constant discussion” in their home, notwithstanding the fact that she had

never been robbed or attacked. Though Charles had expressed such fears from the

beginning of their relationship, over their 14 years of marriage, the frequency

increased to daily paranoid discussions. In contrast, Deborah testified that she

instead preferred to talk with their children only regarding age-appropriate fears

that are within the children’s control and comprehension.

      Deborah testified that, after discussing Charles’s perception of the world in

the course of counseling, the Mandevilles’ marriage counselor opined that Charles




                                         6
may have paranoid personality disorder.        Charles refused medication, but the

Mandevilles continued counseling together.

      On the second day of the jury trial, Charles left the courtroom and never

returned. During discussions regarding the future availability of sitting jurors and

the potential of missing a single day of trial later in the week, Charles demanded a

continuance, citing a need to obtain representation, and demanded a change of

venue. Charles further threatened to leave the courtroom if his requests were not

granted. Deborah objected to the requested continuance, noting that the parties

were in the middle of a jury trial. The trial judge denied the continuance, taking

care to explain to Charles that proceedings could continue to final judgment

without him present should he elect to leave the courtroom. In a final comment

before exiting the courtroom, Charles stated, “[p]lease record that I’m leaving

under threat, duress, coercion, lack of counsel. This is absolutely not voluntary.

I’m trying to save my children from sadism and evil. This is just disgusting.”

      After Charles left, the jury heard testimony from Jill Mandeville, Charles’s

paternal aunt. Jill explained that she had voluntarily flown to Texas to testify out

of a concern for her nephew’s stability.       She was concerned about Charles’s

stability “[b]ecause he is so full of hatred that [she] believe[s] he’s harming himself

and he’s doing [mental and emotional] harm to the children.” Jill testified that




                                          7
over the last couple years, her contact with Charles had been reduced to e-mail and

text messages as Charles became “impossible to have conversations with.”

      Jill continued to testify regarding her brother, Charles’s father. According to

Jill, Charles’s father is isolated in a trailer in New Mexico and extremely paranoid.

Jill expressed concern that Charles is similar to his father, and that his behavior

warrants counseling and psychological evaluation. Though Jill expects it would

require a court order, she nonetheless maintained that “in terms of his interactions

with the children and in life . . . [Charles] might benefit from a psychological

evaluation and perhaps there might be some kind of a program that would help him

to recognize the extreme negativity and paranoia that he suffers from.”

      Jill went on to describe Charles’s parenting style as “a militaristic type of

dictatorial commanding of the children . . . as opposed to a parent who . . . has a

style of perhaps a nourishing relationship with the child.” She explained that

Charles fails to show any patience or understanding toward the children, and that

“overall . . . he’s generally detached, [and] not involved with them.” Jill opined

that Charles’s visits with his children need to be supervised because Charles “can’t

seem to control his anger and hostility . . . [and] somebody needs to be there that

can stop him from saying these things and frightening these kids.”




                                         8
Final Divorce Decree

      The trial court entered a final divorce decree on November 12, 2014.

Consistent with the jury verdict, the final decree ordered the parties divorced on

the ground of insupportability. Deborah was appointed sole managing conservator

of the children, and Charles was appointed possessory conservator. Relevant to

this appeal, by a modified possession order, the trial court ordered that all periods

of possession of or access to the children by Charles be supervised by the SAFE

Supervised Visitation Programs of the Victim Assistance Centre, Inc., in Houston,

Texas. Charles timely filed a notice of appeal on February 10, 2015.

                                Motion in Limine

      In his first point of error, Charles contends that the trial judge abused her

discretion in granting the motion in limine, which prevented the jury from

considering the Mandevilles’ agreement. Deborah responds that Charles is entitled

to no relief because a motion in limine is not a ruling on the evidence and Charles

did not preserve error. We agree with Deborah.

A.    Applicable Law

      A motion in limine operates to prevent the introduction of prejudicial

questions, statements or other evidence in the presence of the jury. In re Wyatt

Field Serv. Co., 454 S.W.3d 145, 161 (Tex. App.—Houston [14th Dist.] 2014,

orig. proceeding [mand. denied]). It is not a final evidentiary ruling, but instead



                                         9
“merely precludes reference to the subject of the motion without first obtaining a

ruling on the admissibility of those matters outside the presence of the jury.” Sims

v. State, 816 S.W.2d 502, 504 (Tex. App.—Houston [1st Dist.] 1991, writ denied)

(citing Tempo Tamers, Inc. v. Crow-Houston Four, Ltd., 715 S.W.2d 658, 662

(Tex. App.—Dallas 1986, writ ref’d n.r.e.)); see also TEX. R. EVID. 103(d). As a

result, though a ruling on a motion in limine may be erroneous, it is never

reversible error in and of itself. Id.; Collins v. Collins, 904 S.W.2d 792, 799 (Tex.

App.—Houston [1st Dist.] 1995, writ denied) (en banc).

      In order to complain on appeal that the trial court erroneously excluded

evidence, a party must (1) attempt to introduce that evidence during the evidentiary

portion of the trial, (2) if the opposing party objects, specify the purpose for which

the evidence is offered and supply reasons why the evidence is admissible,

(3) obtain a ruling from the trial court, and (4) if the trial court excludes the

evidence, make an offer of proof. Comiskey v. FH Partners, LLC, 373 S.W.3d
620, 629–30 (Tex. App.—Houston [14th Dist.] 2012, pet. denied); see TEX. R.

APP. P. 33.1(a); TEX. R. EVID. 103(a).

B.    Analysis

      Charles contends that, by granting the motion in limine, the trial court

erroneously excluded the Mandevilles’ agreement from evidence. 1 However, the


1
      We recognize that Charles characterizes his complaint with respect to the

                                         10
record does not reflect Charles offered the agreement into evidence. In fact, we

have no record reflecting that Charles presented any evidence to the trial court

whatsoever. In large part, this is the case because Charles left the courtroom on the

second day of trial and never returned to present his case. Because the agreement

was not offered into evidence, the record contains no final evidentiary ruling

excluding the agreement. Accordingly, we must conclude that Charles failed to

preserve error and that this complaint therefore cannot serve as a basis for reversal.

Badall v. Durgapersad, 454 S.W.3d 626, 642 (Tex. App.—Houston [1st Dist.]

2014, pet. denied) (holding that party failed to preserve complaint that trial court

erroneously excluded evidence of settlement agreement by never offering

settlement agreement for admission into evidence).

      In his reply brief, Charles asserts that he properly preserved error regarding

the exclusion of the agreement by filing a motion for a new trial. 2 While a motion


      motion in limine as a discovery issue. And Deborah’s counsel did reference
      failures to respond to discovery requests in the motion in limine. However,
      such arguments by counsel do not transmute the trial court’s ruling on the
      motion in limine into a discovery sanction. See Sprague v. Sprague, 363
S.W.3d 788, 801 (Tex. App.—Houston [14th Dist.] 2012, pet. denied)
      (notwithstanding favorable ruling on motion in limine, by failing to obtain
      pretrial ruling on discovery issue, party waived complaint regarding
      admissibility of evidence). More fundamentally, as will be discussed below,
      Charles misunderstands the basic function of a motion in limine and thereby
      fails to recognize that the ruling did not bar him from attempting to
      introduce evidence of separate property, including the agreement.
2
      Charles cites to Boateng v. Trainblazer Health Enters., LLC, 171 S.W.3d
11
for a new trial may preserve some errors, standing alone, it cannot preserve error

related to the admission or exclusion of evidence. See TEX. R. APP. P. 33.1(a);

TEX. R. EVID. 103(a). The fact remains that, according to the record on appeal,

Charles made no attempt to actually introduce the Mandevilles’ agreement into

evidence. As a result, the trial court made no final evidentiary ruling regarding its

admission, and any alleged error is not preserved for our review. TEX. R. APP. P.

33.1; Badall, 454 S.W.3d at 642; see also Mansfield State Bank v. Cohn, 573
S.W.2d 181, 185 (Tex. 1978) (“Litigants who represent themselves must comply

with the applicable procedural rules, or else they would be given an unfair

advantage over litigants represented by counsel.”); Brown v. Tex. Emp’t Comm’n,

801 S.W.2d 5, 8 (Tex. App.—Houston [14th Dist.] 1990, writ denied) (“Pro se

litigants are held to the same standards as licensed attorneys.”).

      481, 491 (Tex. App.—Houston [14th Dist.] 2005, pet. denied), and Rudisell
      v. Paquette, 89 S.W.3d 233, 236 (Tex. App.—Corpus Christi 2002, no pet.),
      to support his claim that the filing of a motion for a new trial preserved this
      issue for appeal. Both are inapposite. In Boateng, our sister court addressed
      the potential of preserving error through a motion for a new trial following a
      trial court’s retroactive decision to convert a preliminary hearing into a
      hearing on the merits. Boateng, 117 S.W.3d at 491. In Rudisell, appellant
      was able to preserve error regarding imposition of sanctions for filing a
      groundless pleading through a motion for a new trial. Rudisell, 89 S.W.3d at
      236. In both Boateng and Rudisell, the motion for a new trial effectively
      preserved errors that were not apparent to the parties until after the entry of
      judgment on the merits. Neither case lends support to the erroneous
      assertion that a motion for a new trial can preserve a complaint that a trial
      court erred in excluding evidence which was never offered and with respect
      to which the trial court never made a final evidentiary ruling.


                                          12
                              Supervised Possession

      In his second point of error, Charles contends that the trial court judge

abused her discretion in entering a modified possession order requiring supervision

when Charles is in possession of the children, though Deborah’s pleadings only

requested supervised possession when Charles is in possession of all the children. 3

A.    Standard of Review

      “The best interest of the child shall always be the primary consideration of

the court in determining the issues of conservatorship and possession of and access

to the child.” TEX. FAM. CODE ANN. § 153.002 (West 2014). It is well-settled that

3
      Deborah construes Charles’s second point of error to possibly argue that the
      trial court judge also erred in entering a modified possession order without
      providing reasons to support deviating from the standard possession order.
      To the extent that Charles had intended such an argument, we find no error.

      The Texas Family Code creates a rebuttable presumption that the standard
      possession order (1) provides reasonable minimum possession for a parent
      named as a joint managing conservator and (2) is in the child’s best interest.
      TEX. FAM. CODE ANN. § 153.252 (West 2014). Upon receipt of a timely
      request, a trial court must state its specific reasons for varying from the
      standard possession order. TEX. FAM. CODE ANN. § 153.258 (West 2014);
      see Welsh v. Welsh, 905 S.W.2d 615, 619–20 (Tex. App.—Houston [14th
      Dist.] 1995, writ denied) (interpreting the family code to require that a trial
      court state reasons for deviating from a standard possession order only when
      timely requested to do so). We find no such request in the record.
      Similarly, we find no request of the trial court to make any findings of fact.
      See TEX. R. CIV. P. 296. As a result, we conclude that the trial court did not
      err by not stating grounds for deviating from the standard possession order.
      Welsh, 905 S.W.2d at 619 (in the absence of a timely request to do so, “the
      trial court has no obligation to state the reasons for the deviation from the
      standard possession order”).


                                         13
the trial court has broad discretion in determining the best interests of a child in

family law matters. Leithold v. Plass, 413 S.W.2d 698 (Tex. 1967); Messier v.

Messier, 389 S.W.3d 904, 908 (Tex. App.—Houston [14th Dist.] 2012, no pet.).

This rule flows from the observation that “[t]he trial court is typically in the best

position to observe the demeanor and personalities of the witnesses and to

understand influences on the family dynamic that cannot be discerned by mere

reference to the record.” Messier, 389 S.W.3d at 908–09 (citing In re N.A.S., 100
S.W.3d 670, 673 (Tex. App.—Dallas 2003, no pet.)).

      Accordingly, we review a trial court’s best-interest determination for an

abuse of discretion. Miles v. Peacock, 229 S.W.3d 384, 391 (Tex. App.—Houston

[1st Dist.] 2007, no pet.) (citing Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex.

1982)). A trial court abuses its discretion in this context when it acts arbitrarily,

unreasonably, or without reference to any guiding rules and principles. Worford v.

Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per curiam); McGuire v. McGuire, 4
S.W.3d 382, 384 (Tex. App.—Houston [1st Dist.] 1999, no pet.). Under this

standard, legal and factual sufficiency of the evidence are not independent grounds

of error, but rather are relevant factors in assessing whether the trial court abused

its discretion. Ayala v. Ayala, 387 S.W.3d 721, 726 (Tex. App.—Houston [1st

Dist.] 2011, no pet.). A trial court does not abuse its discretion when there is some

evidence of a substantive and probative character to support its judgment. Id.



                                         14
B.    Applicable Law

      The pleadings are relied upon to define the issues at trial. Garvey v. Vawter,

795 S.W.2d 741, 742 (Tex. 1990).        A pleading is considered sufficient if it

provides an opposing party with enough information to enable him or her to

prepare a defense. Roark v. Allen, 633 S.W.2d 804, 810 (Tex. 1982). Generally

speaking, a judgment must be supported by the pleadings, and a party may not be

granted relief in the absence of pleadings to support such relief. 4 TEX. R. CIV. P.

301; King v. Lyons, 457 S.W.3d 122, 126 (Tex. App.—Houston [1st Dist.] 2014,

no pet.). Absent a clear abuse of discretion, we will not unsettle a trial court’s

determination as to whether pleadings include sufficient allegations to give fair

notice of a claim or requested relief. Montes v. Filley, 359 S.W.3d 260, 264 (Tex.

App.—El Paso 2011, no pet.).



4
      Regarding the sufficiency of the pleadings, though adequate citations were
      not provided, we believe Charles directs our attention to Smith v. Aramark
      Corp., Nos. 13–11–00500–CV & 13–11–00708–CV, 2013 WL 3568275
      (Tex. App.—Corpus Christi July 11, 2013, no pet.) (mem. op.), and In re
      Sullender, No. 12–12–00058–CV, 2012 WL 2832542 (Tex. App.—Tyler
      July 11, 2012, no pet.) (mem. op.). Both are inapposite. Aramark concerns
      adequacy of an appellant’s brief relative to Texas Rules of Appellate
      Procedure 9.4(e), 9.4(i)(3) and 38.1(k). Aramark, 2013 WL 3568275, at *1.
      In re Sullender concerns requirements to survive a motion to dismiss in the
      context of pleadings seeking court-ordered access to children by a
      grandparent while one fit parent is still alive and caring for the children. In
      re Sullender, 2012 WL 2832542, at *2. Neither case sheds light on the
      pleading requirements in the instant context.


                                         15
C.    Analysis

      Charles contends that the trial court judge erred by ordering that his

possession be supervised at all times because Deborah’s pleadings (1) only sought

supervised possession when Charles is “in possession of all of the children at the

same time” and (2) allegedly failed to state grounds supporting supervised

possession.

      Myriad cases address the import of and specificity required for pleadings

relative to the wide discretion afforded to trial courts in fashioning terms of

custody, control, possession, and visitation that meet the best interests of children.

For instance, in MacCallum v. MacCallum, 801 S.W.2d 579 (Tex. App.—Corpus

Christi 1990, writ denied), notwithstanding the fact that the mother had not sought

such relief by her pleadings, the trial court restricted the father from allowing his

sons to operate farm equipment or to participate in the mixing or application of

herbicides, pesticides, or other farm chemicals during periods of visitation until

they were 14 years old. MacCallum, 801 S.W.2d at 586–87. On appeal, the court

observed that “[p]leadings are of little importance in child custody cases and the

trial court’s efforts to exercise broad, equitable powers in determining what will be

best for the future welfare of a child should be unhampered by narrow technical

rulings.” Id. at 586.




                                         16
      In Peck v. Peck, 172 S.W.3d 26 (Tex. App.—Dallas 2005, pet. denied), a

father appealed an injunction included in a divorce decree that enjoined both

parties from permitting a person of the opposite sex with whom they have or might

have an intimate or dating relationship from spending the night when that parent

had possession of the children. Peck, 172 S.W.3d at 32. Though the injunction

was not supported by the mother’s pleadings, relying on MacCallum, the Dallas

Court of Appeals upheld the injunction, noting that “the trial court has discretion to

place conditions on parents’ visitation even if the pleadings do not request such

conditions.” Id. at 35.

      In O’Connor v. O’Connor, 245 S.W.3d 511 (Tex. App.—Houston [1st Dist.]

2007, no pet.), appellant argued that the trial court erred by entering a permanent

injunction barring her from any physical access to her children, which she believed

was not in the children’s best interest and exceeded the requested relief sought by

appellee—supervised possession. O’Connor, 245 S.W.3d at 518. Considering

evidence of appellant’s unstable and uncontrolled behavior and her unwillingness

to get necessary help, we found no abuse of discretion in the trial court’s

determination that the injunction was in the children’s best interest. Id.

      Here, Deborah’s petition requested supervised possession. In Paragraph 9,

Deborah requested that “Charles Mandeville should be granted supervised

possession when in possession of all of the children at the same time with a



                                          17
standard possession order.” Thus, Deborah’s pleading afforded notice to Charles

that she was requesting that the trial court consider the issue of supervised

possession. See Messier, 389 S.W.3d at 908. Because a request for supervised

possession directly relates to issues of custody, control, possession, and visitation,

the trial court enjoyed wide discretion in determining the best interests of the

children with respect to the possibility of supervised possession. MacCallum, 801
S.W.2d at 587; cf. King, 457 S.W.3d at 124 (finding abuse of discretion in mutual

injunctions restricting parents’ proximity to each other’s homes and places of

employment because such restrictions did not directly relate to custody, control,

possession, and visitation).

      In exercising that broad discretion, rather than ordering supervised

possession when Charles is in possession of all the Mandevilles’ children, the trial

court ordered supervised possession whenever Charles is in possession of any of

the Mandevilles’ children. Relative to existing precedents, we conclude that this

modest departure was adequately supported by the pleadings. Cf. O’Connor, 245
S.W.3d at 518 (pleadings seeking supervised possession adequately supported

entry of permanent injunction barring mother from any physical access to her

children).

      Because the pleadings support the judgment, requiring supervised possession

as ordered would only amount to an abuse of discretion if the record lacks some



                                         18
evidence supporting the trial court’s determination that the best interests of the

children are served by requiring supervised possession at all times. Factors to

consider in determining the best interests of the children include: (1) desires of the

children, (2) emotional and physical needs of the children now and in the future,

(3) emotional and physical danger to the children now and in the future,

(4) parental abilities of individuals involved, (5) programs available to those

individuals to promote the best interests of the children, (6) plans for the children

by these individuals, (7) stability of the home, (8) acts or omissions of the parent

which may indicate that the existing parent-child relationship is not proper, and

(9) any excuse for the acts or omissions of the parent. Holley v. Adams, 544
S.W.2d 367, 371–72 (Tex. 1976).

      We conclude that the trial court heard evidence sufficient to support its

determination that supervised possession would be in the best interests of the

children. Deborah and Charles’s aunt each testified to a need for supervised

possession based on Charles’s lack of experience in and aptitude for caring for the

children. Both expressed concerns regarding Charles’s increasingly unstable and

paranoid behavior, and both observed resulting negative effects on the children’s

mental and emotional well-being. Deborah testified that Charles would not allow

the children to participate in extracurricular and group sporting activities, which

the children presently enjoy. In light of such evidence, we conclude that the trial



                                         19
court reasonably exercised its discretion in determining that the best interest of the

children would be served by requiring supervised possession and that the ordered

relief was adequately supported by Deborah’s pleadings. In re A.D., -- S.W.3d --,

2014 WL 1800082, at *12–13 (Tex. App.—Houston [14th Dist.] 2014, no pet.)

(though father pled only for standard possession, record as a whole suggested that

child was in danger while in mother’s custody and supported order requiring

mother’s visitation with child be supervised).

                                    Conclusion

      We affirm the trial court’s judgment.




                                              Rebeca Huddle
                                              Justice

Panel consists of Justices Higley, Huddle, and Lloyd.




                                         20